Chapman, C. J.
The plaintiff’s title is under the will of Luther Lincoln. By that will, the testator devised to the defendant’s grantor “ the old furnace and the privilege of using water to blow with ” for a certain portion of the year, and also during the remainder of the year subject to prior use for certain other purposes. It is added: “ When there is more than two feet and six inches in the saw mill flume, the furnace may use the water and draw it down,” &c., “ and when there is more water than the furnace takes, it may be used for the saw mill,” &c. The defendant has used the water for other purposes than to blow his bellows or blast with, such as drilling and grinding castings and facings, and contends that he had a right to do so under the devise. It appears that such operations are a necessary and incidental ■ part of the business of a furnace, without which merely blowing the bellows for the blast would be useless. But this fact would not imply that water used for such operations could properly be said to be used “ to blow with.” The fair interpretation of the phrase is more limited. It does not include operations such as drilling and grinding castings in which there is no blowing, especially when there exists the operation of blowing the bellows, which it exactly describes. For the purpose of aiding in the construction of the will, the defendant introduced the evidence of several furnace men, who testified “ that in common and ordinary usage among furnace men the phrases 6 to blow with,’ * blowing the furnace,’ and ‘ blowing out,’ ‘when used with reference to a furnace, were understood to mean all the operations of the furnace, and not merely 6 to blow the blast; ’ that if one furnace man said to another, ‘ We are going to blow to-day,’ it would be generally understood to mean, 6 We are going to carry on all the operations,’ including the drilling, grinding, &c.; that if one furnace inan said to another, ‘We have bic wed out,’ it would be gener* *453ally understood to mean, ‘ We have stopped all the works of the furnace; ’ and that ‘ blowing ’ and other operations connected with a furnace were generally carried on together and with the same power.”
The court ruled, “ as a matter of law, that this evidence was not sufficient to affect the construction of the will; that notwithstanding all the facts and evidence above stated, the defendant did not acquire a right under the will to use the water except to blow his bellows with.”
The question before us is not whether this evidence was admissible, but as to its effect upon the construction of the will when admitted.
The meaning of words and the grammatical construction of the English language, so far as they are established by the rules and usages of the language, are prima fade matter of law and to be passed upon by the court. But language may be ambiguous and used in different senses, and in particular trades and branches of business may be used in a new, peculiar or technical sense ; and, therefore, in a few instances, evidence may be received from those who are conversant with such branches of business, and such technical or peculiar use of language, to explain and illustrate it. Brown v. Brown, 8 Met. 573, 576. The language of the will, in its ordinary acceptation, plainly relates to the mere blowing of the bellows, and not to the other operations mentioned, in which there is no blowing; and a usage among furnace men, and furnace men only, to adopt a wider signification in their conversations among themselves cannot be presumed to have been adopted by other persons. The ruling was therefore correct.
The use of the water under the lease, prior to the making of the will, gives us no aid in the Construction of the will, for it is at best equivocal. Exceptions overruled